EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Tekanic on April 6, 2021.

The application has been amended as follows: 
In claim 1, line 6, replace “the power supply” with --a power supply--.
In claim 1, line 11, replace “the leg” with --the at least one leg--.
In claim 1, line 13, replace “wherein the inflator is configured to drive the motor” with --wherein the motor is configured to be driven--.
In claim 1, line 18, replace “the output shaft” with --an output shaft--.
In claim 3, line 2, replace “an output shaft” with --the output shaft--.
In claim 11, line 2, replace “an output shaft” with --the output shaft--.
In claim 19, line 7, replace “the power supply” with --a power supply--.
In claim 19, line 12, replace “the leg” with --the at least one leg--.
In claim 19, line 17, replace “wherein the inflator is configured to drive the motor” with --wherein the motor is configured to be driven--.
In claim 20, line 7, replace “the power supply” with --a power supply--.
In claim 20, line 12, replace “the leg” with --the at least one leg--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746